Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 1 of 16 Page ID #:93



         LAWRENCE M. HADLEY State Bar No. 157728
                                         -



         lhadleyglaserweil corn
                             .


     7   JUSTIN P. THIELE State Bar No. 311787
                                 -



         jthiele aglaserweil.corn
     3   GLAS IZ WElL FINK HOWARD
            AVCHEN & SHAPIRO LLP
     4    10250 Constellation Boulevard, 19th Floor
         Los Angeles, California 90067
     5   Telephone: (310) 553-3000
         Facsimile: (310) 556-2920
     6
         CARTER LEDYARD & MILBURN LLP
     7   John M. Griem, Jr. (admitted pro hac vice)
         griem@clm.com
     8   2 Wall Street
         New York, New York 10005
     9   (212) 732-3200
         Attorneys for Defendants
    10   Museum ofDream Space, LLC, and Dahooo American Corp.
    11                               UNITED STATES DISTRICT COURT
    12                               CENTRAL DISTRICT OF CALIFORNIA
    13                                       WESTERN DIVISION
    14   TEAMLAB, INC., a Japanese                     CASE NO.: 2:1 9-cv-06906-VAP-GJS
         corporation,
    15                                                 Hon. Virginia A. Phillips
                            Plaintiff,
    16                                                 MEMORANDUM OF POINTS AND
         V.                                            AUTHORITIES IN SUPPORT OF
    17                                                 DEFENDANTS’ MOTION TO
         MUSEUM OF DREAM SPACE, LLC, a                 DISMISS PURSUANT TO RULE
    18   California limited liability company, and     12(B)(6)
         DAH000 AMERICAN
    19   CORPORATION, an Illinois corporation,         DATE:   November 4, 2019
                                                       TIME:   2:00 pm
    20                      Defendants.                COURTROOM: 8A
    21                                                 TRIAL DATE:        Not set.
    77


    23

    24

    25

    26

    27

    28
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO
                                  DISMISS PURSUANT TO RULE 12(B)(6)
 1718396
 8809165.1
Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 2 of 16 Page ID #:94



      1                                      TABLE OF CONTENTS
     2                                                                                 Page
     3    TABLE OF AUTHORITIES                                                          ii
     4    I.       PRELIMINARY STATEMENT                                                1
     5    II.      FACTS                                                                2
     6             A.    Facts Pertinent to Count I                                     2

                   B.    Facts Pertinent to Count III                                   6
     8
          III.     ARGUMENT                                                             6
     9
                   A.    COUNT I PLAINTIFF HAS FAILED TO PLEAD FACTS
                                    -



    10
                         SUFFICIENT TO ESTABLISH THAT THE TEAMLAB
    11
                         WORKS ARE COPYRIGHTABLE SUBJECT MATTER
    12
                         UNDER FEDERAL COPYRIGHT LAW                                    7
    13

     14                  1.    “Boundaries”                                             8

     15                  2.    “Crystal Universe”                                      10
     16
                   B.    COUNT III      -   PLAINTIFF HAS FAILED TO PLEAD FACTS
     17
                         SUFFICIENT ESTABLISH THAT MODS’ PHOTOGRAPHS
     18
                         ARE INFRINGING DERIVATIVE WORKS                               11
     19
          IV.      CONCLUSION                                                          11
    20

    21




    23

    24

    25

    26

    27

    28
                 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO
                                     DISMISS PURSUANT TO RULE 12(B)(6)

  8809165.1
Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 3 of 16 Page ID #:95



                                        TABLE OF AUTHORITIES

     2                                                                           Page(s)

          Cases
     4
          Ashcrofl v. Iqbal,
             556 U.S. 662 (2009)                                                         6
     6    Bell At?. Corp. v. Twomblv,
             550 U.S. 544 (2007)                                                         6

     8    Branch v. Tunnel?,
             14 F.3d 449 (9th Cir. 1994)                                            6, 9

    10    Ets-Hokin v. Skyy Spirits, Inc.,
             225 F.3d 1068 (9th Cir. 2000)                                              11
    11
          Kellev v. Clii. Park Dist.,
    1
     -       635 F.3d290 (7thCir. 2011)                                                 10
    13
          Kim Seng Co. v. J&A Imps., Inc.,
    14       810 F. Supp. 2d 1046(C.D. Cal. 2011)                                   8,9
    15
          Media. ii et A dyer. FZ-LL C v. NetSeer, Inc.,
     16     156 F. Supp. 3d 1052 (N.D. Cal. 2016)                                        9
     17   Mir M.D. v. Little Co. ofMary Hospital,
     18      844 F.2d 646 (9th Cir. 1988)                                                7

     19   Rice V. Fox Broad. Co.,
             330 F.3d 1170 (9th Cir. 2003)                                          7, 9
    20

    21    Star Athletica, L.L. C. v. Varsity Brands, Inc.,
             137 5. Ct. 1002 (2017)                                                      7
    77


    73
          United Fabrics mt ‘1 Inc. v. C&J Wear, Inc.
            630F.3d 1255 (9thCir.2011)                                                   7
    24
          Statutes
    25
          17 U.S.C.   § 102(a)                                                   1,7, 10
    26

    27    17 U.S.C.   § 102                                                              8
    28    17 U.S.C.   §   101                                                            7
              MEMORANDUM OF POINTS AD AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO
                                  DISMISS PURSUANT TO RULE 12(B)(6)

  8809165.1
Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 4 of 16 Page ID #:96




     2   Other Authorities

         Fed. R. Civ. P. 8(a)                                                           6

         Fed. R. Civ. P. 12(b)(6)                                                   1, 6
     5
         Fed. R. of Evid. 201                                                           7
     6

     7

     8

     9

   10

    11

    12

    13

    14

    15

    16

    17

    18

    19

   20

   21




   23

   24

   25

   26

   27

   28
             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFE DANTS’ MOTION TO
                                 DISMISS PURSUANT TO RULE 12(B)(6)

 8809165.1
Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 5 of 16 Page ID #:97



     1          Defendants Museum of Dream Space, LLC and Dahooo American Corporation
     2   (collectively “MODS” or “Defendants”) move pursuant to Federal Rule of Civil
     3   Procedure 12(b)(6) to dismiss Counts I and III of the Complaint, filed by teamLab,
     4   Inc. (“teamLab or “Plaintiff’) on August 8, 2019.
     5   I.     PRELIMINARY STATEMENT
     6          Count I of the Complaint centers on the false claim that two exhibits at
     7   Defendants’ Museum of Dream Space in Los Angeles copied and infringed upon two
     8   interactive art installations created by teamLab. Even assuming the factual
     9   allegations in the Complaint are true, this claim fails for the fundamental reason that
    10   Plaintiff cannot establish that its works constitute copyrightable subject matter. These
    ii   works, the appearance of which are highly influenced by the actions and decisions of
    12   the viewer, create visual experiences that are mutable and ephemeral and cannot be
    13   replicated, much less “fixed in any tangible medium of expression” as is required for
    14   protection under federal copyright law. 17 U.S.C.    § 102(a). It is no coincidence then
    15   that the Complaint is devoid of anything except conclusory allegations pertaining to
    16   the manner in which these continuously changing exhibits have been “fixed” for the
    17   purposes of copyright law. As such, Count I should be dismissed because the
    18   teamLab works are not copyrightable subject matter.
    19          Count III should be dismissed as well. In Count III, Plaintiff alleges that
   20    photographs on MODS’ website and social media accounts depict and infringe upon
   21    three of Plaintiffs exhibits. This claim similarly fails because Plaintiff has failed to
   22    plead facts sufficient to establish that the underlying work are copyrightable subject
   23    matter. Except for a few small photographs of Plaintiffs three exhibits, which do not
   24    speak for themselves and are difficult to interpret, the Complaint is without even the
   25    most basic explanation of what makes up, defines, or constitutes the allegedly
   26    infringed upon works.
   27           Defendants’ motion to dismiss should be granted.
   28                                            1
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO
                                  DISMISS PURSUANT TO RULE 12(B)(6)

 8809165.!
Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 6 of 16 Page ID #:98



     1   II.     FACTS
     2           The following are facts pertinent to the within motion and, where drawn from
     3   the Complaint, are assumed to be true only for the purposes of the within motion.
    4            teamLab is a corporation incorporated under the laws of Japan and is
     5   headquartered in Tokyo, where it employs artists, designers, computer scientists, and
     6   engineers to create large-scale interactive works of art. Complaint ¶ 8 (Dkt. No. 6).
     7   MODS is a California limited liability corporation, wholly owned by the Dahooo
     8   American Corporation, that operates the Museum of Dream Space in Los Angeles
     9   (“MODS Museum”). Id.         ¶   10. Plaintiff alleges that MODS copied two of their works
    10   by creating and displaying two exhibits at the MODS Museum (Count I), and that
    ii   MODS photographed various teamLab exhibits and posted those photographs to
    12   MODS’ website and social media accounts to advertise the MODS Museum (Count
    13   III). Id.’JJ53-74,89-l03.
    14           A.     Facts Pertinent to Count I
    15           Plaintiff alleges MODS infringed upon two of their works. The first of these
    16   Plaintiff refers to as “Universe of Water Particles, Transcending Boundaries”
    17   (“Boundaries”), and the second Plaintiff refers to as “Crystal Universe” (collectively
    18   “teamLab Works”). Id.       ¶J 27-28.   Plaintiff has filed for, but not obtained, copyright
    19   registrations from the United States Copyright Office for these works. Id.       ¶   18.
   20            Boundaries
   21            Boundaries was created by teamLab in Japan by Japanese artists in 2017 and
   22    was first displayed at the Pace Gallery in London from January 25 through March 11
   23    of 2017. Id.   ¶ 28.   Four color images that purport to be Boundaries are presented in
   24    paragraph 28 of the Complaint. The exhibits depicted in the first two images are
   25    distinct from the second two images, which appear to be still images captured from a
   26    video. Id. While the first two images contain several pictures on the peripheral walls
   27    of the exhibits, there are no pictures apparent on the walls of the exhibit depicted in
   28
               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO
                                   DISMISS PURSUANT TO RULE 12(B)(6)

 8809165.1
Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 7 of 16 Page ID #:99



     1   the second two images. Id. The character and quality of the flowers projected on the
         wall of the exhibit depicted in the first two images are different from that of the
    3    flowers projected on the wall of the exhibit depicted in the second two images. Id.
    4            These same images, and the video from which they were captured, are posted
    5    on the teamLab website in connection with information provided about the 2017
    6    exhibition at the Pace Gallery in London. See Declaration of John M. Griem, Jr.          ¶ 3,
    7    Ex. 1 (Oct. 7, 2019) (“Griem Deci.”).’ The teamLab website reveals that that these
    8    four images actually depict two separate exhibits. The first two images in paragraph
    9    28 of the Complaint appear to depict an exhibit titled “Universe of Water Particles,
   10    Transcending Boundaries,”     —   i.e., the exhibit referred to herein as “Boundaries”   —




   ii    while the second two images appear to depict an entirely different exhibit titled
   12    “Flowers and People, Cannot be Controlled but Live Together         —   Transcending
   13    Boundaries, A Whole Year per Hour.” Id., Ex. I at 1-2.
   14            Notwithstanding the lack of clarity over which work is actually the subject of
   15    teamLab’s infringement claim, Plaintiff provides the following narrative description
   16    of “Boundaries”:
   17                   “Boundaries” consists of the following elements: water
                        expressed as a continuum of innumerable light-blue
   18                   particles; a waterfall expressed by flowing water which is a
                        collection of streaks of particles; water flowin
   19                   uninterruptedly from a waterfall onto the floor; multicolore
                        flowers drawn behind the waterfall on the walls and floors;
   20                   when a person stands on the actual work, that person
                        becomes an obstacle for the streams of water as if a rock is
   21                   blocking the water flow, and the work gives off the effect of
                        changing water flow as a result of the person standing in the
                        water; and the work is also designed so that certain elements
                        produce the effects of blooming flowers whenever a person
   23                   stands in the flowing body of water and hinders the water
                        flow. It was created by applying the concept of flat space
   24                   recognition as applied in ancient Japanese paintings and
                        includes the effects of an ever-transforming work of art as a
   25                   result of the presence of viewers.
   26

   27
             See teamLab, https://www.teamlab.art/e/pacelondon/ (last visited Oct. 7, 2019).
   28                                            3
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO
                                  DISMISS PURSUANT TO RULE 12(B)(6)

 8809165.1
Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 8 of 16 Page ID #:100



      1   Compi.   ¶ 29.
                The “ever-transforming” nature of the Boundaries works is similarly described
     3    on the teamLab website.2 Griem Deci.         ¶ 4, Ex.   2. teamLab describes “Universe of
     4    Water Particles, Transcending Boundaries” as follows:
                           Water is represented by a continuum of numerous water
                           particles. The interaction between the particles is calculated
     6                     and then lines are drawn in relation to the behavior of the
                           water particles. The lines are “flattened” using what
                           teamLab considers to be ultrasubjective space.
      8                 When a person stands on the waterfall they obstruct the flow
                        of water like a rock, and the flow of water changes. The flow
                        of water continues to transform dice to the interaction of
                        people. Previous visual states can never be replicated, and
    10                  will never reoccur. The flow of the waterfall influences
                        other artworks.
    ii

    i2 Id., Ex. 2 at 4 (emphasis added). On its website, teamLab also describes “Flowers
    13    and People, Cannot be Controlled but Live Together Transcending Boundaries, A
                                                                       -




     14   Whole Year per Hour”:
     15                    This artwork is in continuous change. Over a period of one
                           hour, a yçar’s worth of seasonal flowers blossoms and
     i6                    scatters. Flowers are born, grow, bloom and eventually
                           scatter and die. The cycle of birth and death repeats itself in
     17                    perpetuity. If people stay still, more flowers are born. If
                           people touch the flowers and walk around the space, the
     i8                    tiowers scatter all at once.
     19                    This artwork is in continuous change, neither a prerecorded
                           animation nor on loop. The work is rendered in real tune by
    20                     a computer program. The interaction between the viewer
                           and the installation causes continuous change in the
    21                     artwork; previous visual states can never be replicated, and
                           will never reoccur. The artwork influences other works and
    22                     flowers scatter due to the influence of other works.3
    23
          Griem Decl.      ¶ 5,   Ex. 3 at 5 (emphasis added).
    24

    25
          2
            See teamLab, https ://www.teamlab. art/w/waterparticles-transcending/ (last visited
    26
          Oct 7, 2019).
    27      See teamLab, htps ://www.teamlab .art/w/flowerandpeople-transcendingboundaries/
          (last visited Oct. 7, 2019).
    28                                           4
              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO
                                  DISMISS PURSUANT TO RULE 12(B)(6)

  8809165.1
Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 9 of 16 Page ID #:101



                  Plaintiff alleges that an exhibit at the MODS Museum titled “Season Dream,”
          depicted in color images presented in paragraph 31 of the Complaint, infringes upon
     3    “Boundaries.” Compl.           ¶ 31.
     4            Crystal Universe
                  Crystal Universe was created by teamLab in Japan in 2015 and was first
     6    displayed at the Pola Musuem in Japan in 2015. Compl.          ¶ 32.   Plaintiff presents three
     7    color images in paragraph 32 of the Complaint which purport to depict Crystal
     8    Universe, and Plaintiff provides the following narrative description of the exhibit:
                            This interactive installation consists of lights forming a
                            sculpture that represents the universe. This exhibit also uses
    10                      mirrors and reflective floor and ceiling surfaces to express
                            an illusion of infinite lights. Viewers can walk through the
    11                      space, and their positioning and interaction, among other
                            things through a smartphone app, influences how the lights
    12                      form the sculptural aspects of the work and the work
                            changes.
    13

    14    Compl.    ¶ 33.    On its website, teamLab describes “Crystal Universe” as follows:
    15                      This artwork uses an accumulation of light points to create a
                            sculptural body, similar to the way distinct dots of color
    i6                      form an image in a pointillist painting. In Crystal Universe,
                            the particles of light are digitally controlled and change
     17                     based on the viewer’s interactivity with the work. The result
                            is an installation that consists of lights, forming a sculpture
     18                     that expresses the universe. Viewers are invited to enter and
                            walk around within the three-dimensional light space. This
     19                     movement affects the light particles and creates changes in
                            the installation. Viewers can also interact with the work by
    20                      using their smartphones to select elements that make up the
                            Crystal Universe. While Crystal Universe is created by
    21                      elements selected by the viewers, each action or change
                            affects the other. The viewer’s position within the artwork
    22                      also influences how the work is created; thus, the artwork is
                            continuously changing.4

    24    Griem Deci.       ¶ 6,   Ex. 4 at 5.
    25             Plaintiff alleges that an exhibit at the MODS Museum titled “Galaxy Dream,”
    26

    27
              teamLab, https://www.teamlab.art/w/crystaluniverse/ (last visited Oct. 7, 2019).
    28
               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO
                                   DISMISS PURSUANT TO RULE 12(B)(6)

  8809165.1
Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 10 of 16 Page ID
                                  #:102


    I   depicted in color images presented in paragraph 35 of the Complaint, infringes upon
   2    “Crystal Universe.” Compi.     ¶ 35.
   3             B.    Facts Pertinent to Count III
   4             Plaintiff alleges that MODS, or someone acting on behalf of MODS,
    5   photographed three teamLab exhibits     —   referred to as “Forest of Resonating Lamps,”
   6    “Universe of Water Particles on a Rock Where People Gather,” and “Wander through
    7   the Crystal World”   —   and posted the images to MODS’ website and social media
    8   accounts to promote the 2019 opening of the MODS Museum. Compi.              ¶ 44-51.
   9    Images of the three teamLab exhibits and the allegedly infringing photographs are
  10    presented in paragraph 47 of the Complaint.
   ii   III.     ARGUMENT
   12            A complaint must contain a “short and plain statement of the claim showing
   13   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). On a motion under Rule
   14   12(b)(6) for failure to state a claim, dismissal is appropriate only when the complaint
   15   does not give the defendant fair notice of a legally cognizable claim and the grounds
   16   on which it rests. Bell Ati. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Dismissal of
   17   a complaint for failure to state a claim is not proper where a plaintiff has alleged
   18   “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.
   19   “threadbare recitals of the elements of a cause of action, supported by mere
  20    conclusory statements,” are not taken as true. Ashcroft v. Iqbai, 556 U.S. 662, 678
  21    (2009).
  22             Moreover, in ruling on a 12(b)(6) motion, a court generally cannot consider
  23    material outside of the complaint. See Branch v. Twine/i, 14 F.3d 449, 453 (9th Cir.
  24    1994). A court may, however, consider exhibits submitted with the complaint. See id.
  25    at 453-54. Also, a court may consider documents which are not physically attached to
  26    the complaint but “whose contents are alleged in [the] complaint and whose
  27    authenticity no party questions.” Id. at 454. Further, it is proper for the court to
  28                                              6
               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO
                                   DISMISS PURSUANT TO RULE 12(B)(6)

8809165.1
Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 11 of 16 Page ID
                                  #:103


    1   consider matters subject to judicial notice pursuant to Fed. R. of Evid. 201. See Mir
   2    M.D. v. Little Co. ofMaiy Hospital, 844 F.2d 646, 649 (9th Cir. 1988).
    3         A.     COUNT I PLAINTIFF HAS FAILED TO PLEAD FACTS
                                   -




   4                 SUFFICIENT TO ESTABLISH THAT THE TEAMLAB WORKS
    5                ARE COPYRIGHTABLE SUBJECT MATTER UNDER
    6                FEDERAL COPYRIGHT LAW.
    7         In order to establish copyright infringement, two elements must be proven: “(1)
    8   ownership of a valid copyright, and (2) copying of constituent elements of the work
    9   that are original.” Rice v. Fox Broad. Co., 330 F.3d 1170, 1174 (9th Cir. 2003). “A
  10    copyright registration is ‘prima facie evidence of the validity of the copyright and the
   ii   facts stated in the certificate,” and creates a rebuttable presumption of validity.
   12   United Fabrics Int’l, Inc. v. C&J Wear, Inc., 630 F.3d 1255, 1257 (9th Cir. 2011)
   13   (quoting 17 U.S.C.   §   410(c)). Because Plaintiff has not proffered a copyright
   14   registration, it thus cannot be presumed that Plaintiff owns a valid copyright.
   15         Plaintiff has failed to plead facts sufficient to establish that Plaintiff is the
   16   owner of a valid copyright because the complaint does not establish that Boundaries
   17   and crystal Universe contain copyrightable subject matter. “A valid copyright
   18   extends only to copyrightable subject matter.” Star Athletica, L.L.C. v. Varsity
   19   Brands, Inc., 137 S. Ct. 1002, 1008 (2017). The Copyright Act protects “original
  20    works of authorship fixed in any tangible medium of expression, now known or later
  21    developed, from which they can be perceived, reproduced, or otherwise
  22    communicated, either directly or with the aid of a machine or device, “which
  23    “include the following categories: (1) literary works; (2) musical works, including any
  24    accompanying words; (3) dramatic works, including any accompanying music; (4)
  25    pantomimes and choreographic works; (5) pictorial, graphic, and sculptural works; (6)
  26    motion pictures and other audiovisual works; (7) sound recordings; and (8)
  27    architectural works.” 17 U.S.C.    §   102(a).
  28                                           7
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO
                                DISMISS PURSUANT TO RULE 12(B)(6)

8809165.1
Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 12 of 16 Page ID
                                  #:104


    1         “A work is ‘fixed’ in a tangible medium of expression when its embodiment in
    2   a copy or phonorecord.          .   .   is sufficiently permanent or stable to permit it to be
    3   perceived, reproduced, or otherwise communicated, for a period of more than
    4   transitory duration.” 17 U.S.C.              §   101. Certain works cannot satisfy the fixation
    5   requirement because they “may be temporarily embodied in a tangible form, but may
    6   not be sufficiently permanent or stable to warrant copyright protection, such as
    7   purely evanescent or transient reproductions such as those projected briefly on a
    8   screen, shown electronically on a television.              .   .   .   or captured momentarily in the
    9   memory of a computer.” u.s. copyright Office, compendium of U.S. copyright
   10   Office Practices       §   305 (hereinafter “Copyright Compendium”) (quoting H.R. Rep.
   ii   No. 94-1476, at 53 (1976), reprinted in 1976 U.S.C.C.A.N. at 5666 (internal
   12   quotations marks omitted)). Courts have held that a work that is “inherently
   13   changeable” is not subject to federal copyright protection. Kim Seng Co. v. J&A
   14   Imps., Inc., 810 F. Supp. 2d 1046, 1054 (C.D. Cal. 2011) (quoting Kelley v. Clii. Park
   15   Dist., 635 F.3d 290, 303-05 (7th Cir. 2011)).
   16                     1.       “Boundaries”
   17            Except for the conclusory allegation that teamLab’s Boundaries is “fixed in a
   18   tangible mediums of expression in the form of pictorial, graphic, or sculptural works,
   19   and/or audiovisual works,” the Complaint is bereft of any explanation of how this
  20    interactive, ever-changing exhibit has been fixed in a tangible medium expression.
  21    Compl.    ¶ 54.      This is not by accident. Boundaries is too mutable, too transitory and
  22    too ephemeral to be fixed and is thus not copyrightable subject matter under 17
  23    U.S.C.    §   102.
  24          The Complaint describes Boundaries as an interactive, “changing,” “ever
  25    transforming work of art,” influenced by the “presence of viewers.” Compl.                        ¶ 29.
  26    Even the four images presented in paragraph 28 of the Complaint show substantial
  27    variation in the exhibit’s installation. For example, where the first two images show
  28                                           8
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO
                                DISMISS PURSUANT TO RULE 12(B)(6)

8809165.1
Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 13 of 16 Page ID
                                  #:105


    I   several pictures hanging on the peripheral walls of the exhibit, the same pictures are
    2   absent in the exhibit depicted in the following two images, and there are otherwise no
    3   pictures on the peripheral walls.
   4          This is problematic for two reasons. First, as a matter of pleading, it is
    5   impossible for MODS to know what exactly are “the constituent elements” upon
    6   which it is alleged to have infringed. Rice v. Fox Broad. Co., 330 F.3d 1170, 1174
    7   (9th Cir. 2003). Second, as a matter of copyright law, Boundaries is not stable or
    8   permanent in form, but instead “inherently changeable,” and therefore it is not “fixed
    9   in any tangible medium of expression.” Kim Seng Co. v. J&A Imps., Inc., 810 F.
   10   Supp. 2d 1046 (C.D. Cal. 2011).
   11         Although the Court need not go beyond the pleadings to rule in MODS’ favor,
   12   the Court may appropriately take into consideration the statements from the teamLab
   13   website describing the two different works that Plaintiff refers to as Boundaries. The
   14   Complaint itself presents images viewable on the teamLab website, and it goes
   15   without saying that the authenticity of the statements on the website are ones that “no
   16   party questions.” Branch   i’.   Tunnel!, 14 F.3d 449, 454 (9th Cir. 1994).
   17         The fact that Boundaries appears to be two separate works on the teamLab
   18   website means Plaintiff has failed to adequately identify the work Defendants are
   19   alleged to have copied. See Media.netAdver. FZ-LLC v. NetSeer, Inc., 156 F. Supp.
  20    3d 1052, 1068 (N.D. Cal. 2016) (“Dismissal is thus warranted as Plaintiff fails to
  21    identify which sections it alleges Defendant copyrighted.”). If Boundaries is one
  22    work, then it is too variable in its expression, inconsistent and impermanent to receive
  23    the protection of federal copyright law. In any event, the statements on the teamLab
  24    website describing the two Boundaries exhibits are completely antithetical to the
  25    requirements of fixation under federal copyright law. It cannot both be true that
  26    “[p]revious visual states can never be replicated, and will never reoccur,” but that
  27    Boundaries’ expression is “fixed.” Griem Decl.       ¶ 4 Ex.   2 at 4. Taking teamLab at its
  28                                           9
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO
                                DISMISS PURSUANT TO RULE 12(B)(6)

8809165.1
Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 14 of 16 Page ID
                                  #:106


    1   word, the experience it has created in Boundaries is “purely evanescent or transient”
   2    and not unlike an image “projected briefly on a screen,” which the U.S. Copyright
   3    Office has deemed insufficient to satisfy the fixation requirement. Copyright
   4    Compendium    § 305.
   5          This combined with the fact that teamLab offers no explanation as to how an
   6    “ever-transforming” work (or works) that cannot be “replicated” can as a technical
   7    matter be fixed in a “tangible medium of expression” such that it can be “perceived,
   8    reproduced, or otherwise communicated” in the future, renders the allegations in the
   9    Complaint deficient. 17 U.S.C.   § 102(a).
  10          For these reasons, teamLab has failed to establish that Boundaries is subject
  11    matter protected by federal copyright law.
  12                 2.     “Crystal Universe”
  13          For essentially the same reasons, Crystal Universe does not qualify as
  14    copyrightable subject matter because it is not “fixed” either. In this exhibit, viewers
  15    can influence the visual appearance of the work through their positioning with respect
   16   to the work and are invited to alter the work via “a smartphone app.” Compl.    ¶ 33. It
   17   is a work that is “inherently changeable,” and while it may stand up as a piece of
   18   conceptual art “not all conceptual art may be copyrighted.” Kelley v. Chi. Park Dist.,
   19   635 F.3d 290, 303-05 (7th Cir. 2011). As with Boundaries, nowhere in the Complaint
  20    does teamLab explain how this “continuously changing” exhibit has been fixed in a
  21    “tangible medium of expression” such that it can be can be “perceived, reproduced, or
  22    otherwise communicated” in the future. 17 U.S.C.     § 102(a). For these reasons,
  23    teamLab has failed to establish that Crystal Universe is subject matter protected by
  24    federal copyright law.
  25                                                  ***


  26          Accordingly, Count I of the Complaint should be dismissed.
  27

  28                                           10
            MEMORANDIJM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION TO
                                 DISMISS PURSUANT TO RULE 12(B)(6)

8809165.1
Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 15 of 16 Page ID
                                  #:107



                  B.    COUNT III    -   PLAINTIFF HAS FAILED TO PLEAD FACTS
      2                 SUFFICIENT ESTABLISH THAT MODS’ PHOTOGRAPHS ARE
      3                 INFRINGING DERIVATIVE WORKS.
      4           In Count III, teamLab alleges that photographs MODS posted on its website
      5   and social media accounts are infringing derivatives, because they depict three
      6   teamLab exhibits. Plaintiff cannot establish that MODS’ photographs are infringing
      7   derivatives because the Complaint is without any allegations establishing that the
      8   three underlying works are copyrightable subject matter. Ets-Hokin v. Skyy Spirits,
      9   Inc., 225 F.3d 1068, 1078 (9th Cir. 2000) (“Under the Copyright Act, a work is not a
  10      derivative work unless it is based upon one or more preexisting works and, in order to
  ii      qualify as a preexisting work, the underlying work must be copyrightable.”). The
  12      Complaint offer no description of what are the protectable elements the three
  13      underlying teamLab works, as Plaintiff attempts to do with Boundaries and Crystal
  14      Universe, or factual allegations addressing how these works have been fixed in a
  15      tangible medium expression. The images of the three underlying teamLab works
  16      presented in paragraph 47 of the Complaint are difficult to interpret and in no way
  17      speak for themselves. Plaintiff has thus failed to plead facts sufficient to establish
  18      that the underlying works are copyrightable subject matter.
  19      IV.     CONCLUSION
  20              For the foregoing reasons, MODS’ motion to dismiss should be granted and
  21      Counts I and III of the Complaint should be dismissed.


          Dated: New York, New York
  -       October7, 2019
  24                                                    RTER LEDYARD & MILBURN LLP




                                                        w York, New York 10005
  28                                              11
                MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDAITS’ MOTION TO
                                    DISMISS PURSUANT TO RULE 12(B)(6)

8809165.1
Case 2:19-cv-06906-VAP-GJS Document 21-1 Filed 10/07/19 Page 16 of 16 Page ID
                                  #:108


    1
                                               (212)238-8659
                                               griemclm.com
    2

    3                                          GLASER WElL FINK HOWARD
                                               AVCHEN & SHAPIRO LLP
    4

                                              Lawrence M. Hadley
                                              Justin Thiele
    6                                          10250 Constellation Blvd., 19th Floor
    7                                         Los Angeles, CA 90067
                                              (310) 553-3000
    8                                         lhadleyglaserweil.com
    9                                         jthieleglaserweil.com

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

  20

  21




  23

  24

  25

  26

  27

  28                                           12
            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFErS DANTS’ MOTION TO
                                DISMISS PURSUANT TO RULE 12(B)(6)

8809165.1
